UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                               No. 98-41375


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellant,

                                  VERSUS

                           CHRIS ARLO VAUGHAN,

                                                    Defendant-Appellee.


           Appeal from the United States District Court
                 for the Eastern District of Texas
                             (6:97-CR-74-1)


                            October 14, 1999
Before POLITZ, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

  The government appeals the district court’s decision to depart

downward   from   the    United   States   Sentencing   Guidelines   (the

“Guidelines”).    We affirm.

  Chris Arlo Vaughan pleaded guilty to a one-count indictment for

knowingly possessing and transferring a machine gun in violation of

18 U.S.C. § 922(o)(1).     Vaughan had purchased a U.S. Carbine Model

M-1 and had commissioned the seller to alter the firearm to fire

automatically.    A confidential informant, who had previously been

under the government’s employ, convinced Vaughan to sell the



    *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
weapon.      Thereafter, Vaughan sold the firearm to an undercover

agent of the Bureau of Alcohol, Tobacco, and Firearms and was

ultimately arrested.

  At sentencing, the district court granted Vaughan’s motion for

downward departure, finding that:

  1)       Vaughan bought and held the firearm as a collector’s item;

  2)       Vaughan sold the firearm because of economic hardship;

  3)       Vaughan sold the firearm only after much encouragement by
           government agents;

  4)       Vaughan sold the firearm only after being assured that the
           buyer was a collector and not a criminal;

  5)       Vaughan’s background was of an unusually high quality, with
           an exemplary record in charitable work with the elderly;

  6)       there was absolutely no likelihood of recidivism;

  7)       Vaughan’s commission of the crime was an aberration totally
           out of character; and

  8)       a harsher sentence   would      be    a   hardship   on   Vaughan’s
           stepchildren.

Based on these factors, individually and in combination, the

district court concluded that Vaughan’s case was outside the

heartland of the Guidelines.

  The district court’s decision to depart from the Guidelines is

reviewed for abuse of discretion.1              We give due regard to the

opportunity of the district court to judge the credibility of the

witnesses, and we accept its findings of fact unless they are

clearly     erroneous.2   Moreover,   we    give     due   deference   to   the

district court's application of the Guidelines to the facts, as it


       1
           See Koon v. United States, 116 S. Ct. 2035, 2043 (1996).
       2
           See id. at 2046.
is the judicial actor who is better positioned to decide the issue

in question.3           Indeed, “[d]istrict courts have an institutional

advantage        over    appellate   courts   in   making   these   sorts   of

determinations, especially as they see so many more Guidelines

cases than appellate courts do.”4         “To ignore the district court’s

special competence -- about the ‘ordinariness’ or ‘unusualness’ of

a particular case -- would risk depriving the Sentencing Commission

of an important source of information, namely, the reactions of the

trial judge to the fact-specific circumstances of the case . . .

.”5   Thus, “it is the near-exclusive province of the district court

to decide whether a particular factor, or set of factors, removes

a case from the applicable heartland.”6

  Having carefully reviewed the briefs, the reply brief, and

relevant portions of the record, we are satisfied that, although

certain individual factors relied on by the district court would

not alone support downward departure, the district court did not

abuse its discretion by relying on a combination of all the stated

factors to support its decision.7         Accordingly, the sentence of the

district court is hereby AFFIRMED.




          3
              See id. at 2046-47.
          4
              Id. at 2047.
      5
       Id. (quoting United States v. Rivera, 994 F.2d 942, 951 (1st
Cir. 1993)) (internal quotation marks omitted); see also United
States v. Threadgill, 172 F.3d 357, 376 (5th Cir. 1999).
          6
              Threadgill, 172 F.3d at 376.
          7
     See Koon, 116 S. Ct. at 2054 (Stevens, J., concurring in part
and dissenting in part).